WOLF, J.
Appellant challenges his convictions, and sentences for aggravated battery and criminal mischief. He raises a number of *288issues, only one of which we need to address because it is dispositive. We determine the trial court reversibly erred in limiting cross-examination of the victim concerning his consultation with an attorney in contemplation of a civil suit. See Wooten v. State, 464 So.2d 640 (Fla. 3d DCA 1985) (finding that it is reversible error to prohibit cross-examination of an alleged victim in a criminal case on the subject of whether the victim had hired an attorney to file a law suit on his behalf against the defendant even when a civil action is merely contemplated). We also cannot say the error was harmless based on the facts of this case.
REVERSED and REMANDED for a new trial.
ROWE and OSTERHAUS, JJ., concur.